--------------------------------------------------------------------------------

Exhibit 10(n)

 
SUBORDINATION AGREEMENT


Principal
$1,125,000.00
Loan Date
03-21-2007
Maturity
04-01-2008
Loan No
12030954-10000
Call/Coll
Account
00000122565
Officer
32405
Initials
-
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 
Borrower:
Siboney Learning Group, Inc.
Lender:
Southwest Bank of St. Louis
 
Siboney Corporation
 
St. Louis Region Commercial Lending
 
325 Kirkwood Rd. Ste 300
 
13205 Manchester Road
 
St. Louis, MO 63122
 
Des Peres, MO 63131

 
Creditor:

--------------------------------------------------------------------------------


THIS SUBORDINATION AGREEMENT dated _______________, is made and executed among
Siboney Learning Group, Inc.; and Siboney Corporation; 325 Kirkwood Rd. Ste 300;
St Louis, MO 63122 (“Borrower”);
________________, ______________________________ (“Creditor”); and Southwest
Bank of St. Louis, St Louis Region Commercial Lending, 13205 Manchester Road,
Des Peres, MO 63131 (“Lender”).


CURRENT INDEBTEDNESS OWING TO CREDITOR. As of the date of this Agreement,
Borrower is indebted to Creditor in the aggregate amount of $100,000.00. This
amount is the total indebtedness of every kind from Borrower to Creditor.


REQUESTED FINANCIAL ACCOMMODATIONS. Creditor and Borrower each want Lender to
provide financial accommodations to Borrower in the form of (A) new credit or
loan advances, (B) an extension of time to pay or other compromises regarding
all or part of Borrower’s present indebtedness to Lender, or (C) other benefits
to Borrower. Borrower and Creditor each represent and acknowledge to Lender that
Creditor will benefit as a result of these financial accommodations from Lender
to Borrower, and Creditor acknowledges receipt of valuable consideration for
entering into this Agreement. Based on the representations and acknowledgments
contained in this Agreement, Borrower and Creditor agree with Lender as follows:


SUBORDINATED INDEBTEDNESS. The words “Subordinated Indebtedness” as used in this
Agreement mean the following specific indebtedness from Borrower to Creditor,
including all renewals, extensions, modifications and substitutions for the
indebtedness, including principal, interest, and all costs and attorneys’ fees,
relating to the indebtedness: $100,000.00.


SUPERIOR INDEBTEDNESS. The words “Superior Indebtedness” as used in this
Agreement mean and include all present and future indebtedness, obligations,
liabilities, claims, rights, and demands of any kind which may be now or
hereafter owing from Borrower to Lender. The term “Superior Indebtedness” is
used in its broadest sense and includes without limitation all principal, all
interest, all costs, attorneys’ fees, all sums paid for the purpose of
protecting Lender’s rights in security (such as paying for insurance on
collateral if the owner fails to do so), all contingent obligations of Borrower
(such as a guaranty), all obligations arising by reason of Borrower’s accounts
with Lender (such as an overdraft on a checking account), and all other
obligations of Borrower to Lender, secured or unsecured, of any nature
whatsoever.


SUBORDINATION. All Subordinated Indebtedness of Borrower to Creditor is and
shall be subordinated in all respects to all Superior Indebtedness of Borrower
to Lender. If Creditor holds one or more Security Interests, whether now
existing or hereafter acquired, in any of Borrower’s real property or personal
property, Creditor also subordinates all Creditor’s Security Interests to all
Security Interests held by Lender, whether now existing or hereafter acquired.


PAYMENTS TO CREDITOR. Borrower will not make and Creditor will not accept, at
any time while any Superior Indebtedness is owing to Lender, (A) any payment
upon any Subordinated Indebtedness, (B) any advance, transfer, or assignment of
assets to Creditor in any form whatsoever that would reduce at any time or in
any way the amount of Subordinated Indebtedness, or (C) any transfer of any
assets as security for the Subordinated Indebtedness, except upon Lender’s prior
written consent.


In the event of any distribution, division, or application, whether partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of Borrower’s assets, or the proceeds of Borrower’s assets, in whatever
form, to creditors of Borrower or upon any indebtedness of Borrower, whether by
reason of the liquidation, dissolution or other winding-up of Borrower, or by
reason of any execution sale, receivership, insolvency, or bankruptcy
proceeding, assignment for the benefit of creditors, proceedings for
reorganization, or readjustment of Borrower or Borrower’s properties, then and
in such event, (A) the Superior Indebtedness shall be paid in full before any
payment is made upon the Subordinated Indebtedness, and (B) all payments and
distributions, of any kind or character and whether in cash, property, or
securities, which shall be payable or deliverable upon or in respect of the
Subordinated Indebtedness shall be paid or delivered directly to Lender for
application in payment of the amounts then due on the Superior Indebtedness
until the Superior Indebtedness shall have been paid in full.


In order that Lender may establish its right to prove claims and recover for its
own account dividends based on the Subordinated Indebtedness, Creditor does
hereby assign all its right, title, and interest in such claims to Lender.
Creditor further agrees to supply such information and evidence, provide access
to and copies of such of Creditor’s records as may pertain to the Subordinated
Indebtedness, and execute such instruments as may be required by Lender to
enable Lender to enforce all such claims and collect all dividends, payments, or
other disbursements which may be made on account of the Subordinated
Indebtedness. For such purposes, Creditor hereby irrevocably authorizes Lender
in its discretion to make and present for or on behalf of Creditor such proofs
of claims on account of the Subordinated Indebtedness as Lender may deem
expedient and proper and to vote such claims in any such proceeding and to
receive and collect any and all dividends, payments, or other disbursements made
thereon in whatever form the same may be paid or issued and to apply the same on
account of the Superior Indebtedness.


Should any payment, distribution, security, or proceeds thereof be received by
Creditor at any time on the Subordinated Indebtedness contrary to the terms of
this Agreement, Creditor immediately will deliver the same to Lender in
precisely the form received (except for the endorsement or assignment of
Creditor if necessary), for application on or to secure the Superior
Indebtedness, whether it is due or not due, and until so delivered the same
shall be held in trust by Creditor as property of Lender. In the event Creditor
fails to make any such endorsement or assignment, Lender, or any of its officers
on behalf of Lender, is hereby irrevocably authorized by Creditor to make the
same.


CREDITOR’S NOTES. Creditor agrees to deliver to Lender, at Lender’s request, all
notes of Borrower to Creditor, or other evidence of the Subordinated
Indebtedness, now held or hereafter acquired by Creditor, while this Agreement
remains in effect. At Lender’s request, Borrower also will execute and deliver
to Creditor a promissory note evidencing any book account or claim now or
hereafter owed by Borrower to Creditor, which note also shall be delivered by
Creditor to Lender. Creditor agrees not to sell, assign, pledge or otherwise
transfer any of such notes except subject to all the terms and conditions of
this Agreement.


CREDITOR’S REPRESENTATIONS AND WARRANTIES. Creditor represents and warrants to
Lender that: (A) no representations or agreements of any kind have been made to
Creditor which would limit or qualify in any way the terms of this Agreement;
(B) this Agreement is executed at Borrower’s request and not at the request of
Lender; (C) Lender has made no representation to Creditor as to the
creditworthiness of Borrower; and (D) Creditor has established adequate means of
obtaining from Borrower on a continuing basis information regarding Borrower’s
financial condition. Creditor agrees to keep adequately informed from such means
of any facts, events, or

 

--------------------------------------------------------------------------------


 
 
SUBORDINATION AGREEMENT
 
Loan No 12030954-10000-
(Continued)
Page  2  

 

--------------------------------------------------------------------------------

 
circumstances which might in any way affect Creditor’s risks under this
Agreement, and Creditor further agrees that Lender shall have no obligation to
disclose to Creditor information or material acquired by Lender in the course of
its relationship with Borrower.


CREDITOR’S WAIVERS. Creditor waives any right to require Lender: (A) to make,
extend, renew, or modify any loan to Borrower or to grant any other financial
accommodations to Borrower whatsoever; (B) to make any presentment, protest,
demand, or notice of any kind, including notice of any nonpayment of the
Superior Indebtedness or of any nonpayment related to any Security Interests, or
notice of any action or nonaction on the part of Borrower, Lender, any surety,
endorser, or other guarantor in connection with the Superior Indebtedness, or in
connection with the creation of new or additional Superior Indebtedness; (C) to
resort for payment or to proceed directly or at once against any person,
including Borrower; (D) to proceed directly against or exhaust any Security
Interests held by Lender from Borrower, any other guarantor, or any other
person; (E) to give notice of the terms, time, and place of any public or
private sale of personal property security held by Lender from Borrower or to
comply with any other applicable provisions of the Uniform Commercial Code; (F)
to pursue any other remedy within Lender’s power; or (G) to commit any act or
omission of any kind, at any time, with respect to any matter whatsoever.


LENDER’S RIGHTS. Lender may take or omit any and all actions with respect to the
Superior Indebtedness or any Security Interests for the Superior Indebtedness
without affecting whatsoever any of Lender’s rights under this Agreement. In
particular, without limitation, Lender may, without notice of any kind to
Creditor, (A) make one or more additional secured or unsecured loans to
Borrower; (B) repeatedly alter, compromise, renew, extend, accelerate, or
otherwise change the time for payment or other terms of the Superior
Indebtedness or any part thereof, including increases and decreases of the rate
of interest on the Superior Indebtedness; extensions may be repeated and may be
for longer than the original loan term; (C) take and hold Security Interests for
the payment of the Superior Indebtedness, and exchange, enforce, waive, and
release any such Security Interests, with or without the substitution of new
collateral; (D) release, substitute, agree not to sue, or deal with any one or
more of Borrower’s sureties, endorsers, or guarantors on any terms or manner
Lender chooses; (E) determine how, when and what application of payments and
credits, shall be made on the Superior Indebtedness; (F) apply such security and
direct the order or manner of sale thereof, as Lender in its discretion may
determine; and (G) assign this Agreement in whole or in part.


DEFAULT BY BORROWER. If Borrower becomes insolvent or bankrupt, this Agreement
shall remain in full force and effect. Any default by Borrower under the terms
of the Subordinated Indebtedness also shall constitute an event of default under
the terms of the Superior Indebtedness in favor of Lender.


DURATION AND TERMINATION. This Agreement will take effect when received by
Lender, without the necessity of any acceptance by Lender, in writing or
otherwise, and will remain in full force and effect until Creditor shall notify
Lender in writing at the address shown above to the contrary. Any such notice
shall not affect the Superior Indebtedness owed Lender by Borrower at the time
of such notice, nor shall such notice affect Superior Indebtedness thereafter
granted in compliance with a commitment made by Lender to Borrower prior to
receipt of such notice, nor shall such notice affect any renewals of or
substitutions for any of the foregoing. Such notice shall affect only
indebtedness of Borrower to Lender arising after receipt of such notice and not
arising from financial assistance granted by Lender to Borrower in compliance
with Lender’s obligations under a commitment. Any notes lodged with Lender
pursuant to the section titled “Creditor’s Notes” above need not be returned
until this Agreement has no further force or effect.


OTHER TERMS AND CONDITIONS. The following provisions are a part of this
Agreement: Payments permitted as follows:


10.0% per annum payable quarterly, at the option of SBON (“Siboney
Corporation”), either in cash or by issuance of additional Notes (“Notes”) with
a principal amount equal to the interest payment then due; interest would
increase by 2% per annum during the pendency of an event of default.


ISDA. Obligations include, without limitation all obligations and liabilities
arising pursuant to or in connection with any interest rate swap transaction,
basis swap, forward rate transaction, interest rate option or any similar
transaction between the Borrower and Lender, including all obligations under the
ISDA Master Agreement between the Borrower and Lender.


MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:


Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.


Attorneys’ Fees; Expenses. Creditor agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Creditor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. Creditor also shall pay all court costs and such additional fees as may
be directed by the court.


Authority. The person who signs this Agreement as or on behalf of Creditor
represents and warrants that he or she has authority to execute this Agreement
and to subordinate the Subordinated Indebtedness and the Creditor’s security
interests in Creditor’s property, if any.


Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.


Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Missouri.


Choice of Venue. If there is a lawsuit, Creditor agrees upon Lender’s request to
submit to the jurisdiction of the courts of St Louis County, State of Missouri.


 

--------------------------------------------------------------------------------


 
SUBORDINATION AGREEMENT
 
Loan No 12030954-10000-
(Continued)
Page  3  

 

--------------------------------------------------------------------------------

 
Interpretation. In all cases where there is more than one Creditor, then all
words used in this Agreement in the singular shall be deemed to have been used
in the plural where the context and construction so require; and where there is
more than one Creditor named in this Agreement or when this Agreement is
executed by more than one, the words “Creditor” shall mean all and any one or
more of them. Reference to the phrase “Creditor” includes the heirs, successors,
assigns, and transferees of each of them. All of the obligations of Creditor
under this Agreement (if more than one) shall be joint and several.


Successors and Assigns. This Agreement shall be understood to be for the benefit
of Lender and for such other person or persons as may from time to time become
or be the holder or owner of any of the Indebtedness or any interest therein,
and this Agreement shall be transferable to the same extent and with the same
force and effect as any such Indebtedness may be transferable.


No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Creditor, shall constitute a waiver of any of Lender’s rights or of
any of Creditor’s obligations as to any future transactions. Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.


DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code:


Agreement. The word “Agreement” means this Subordination Agreement, as this
Subordination Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Subordination Agreement from
time to time.


Borrower. The word “Borrower” means Siboney Learning Group, Inc.; and Siboney
Corporation and includes all co-signers and co-makers signing the Note and all
their successors and assigns.


Creditor. The word “Creditor” means ________________.


Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.


Lender. The word “Lender” means Southwest Bank of St. Louis, its successors and
assigns.


Note. The word “Note” means the Note executed by Siboney Learning Group, Inc.;
and Siboney Corporation in the principal amount of $1,125,000.00 dated March 21,
2007, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.


Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.


Security Interest. The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.


Subordinated Indebtedness. The words “Subordinated Indebtedness” mean the
indebtedness described in the section of this Agreement titled “Subordinated
Indebtedness”.


Superior Indebtedness. The words “Superior Indebtedness” mean the indebtedness
described in the section of this Agreement titled “Superior Indebtedness”.


BORROWER AND CREDITOR EACH ACKNOWLEDGE HAVING READ ALL THE PROVISIONS OF THIS
SUBORDINATION AGREEMENT, AND BORROWER AND CREDITOR EACH AGREE TO ITS TERMS. THIS
AGREEMENT IS DATED MARCH 21, 2007.


BORROWER:


SIBONEY LEARNING GROUP, INC.


By:
/s/ William D. Edwards    
By:
/s/ Rebecca Braddock    
William D. Edwards, President of
     
Rebecca Braddock, Secretary of
   
Siboney Learning Group, Inc.
     
Siboney Learning Group, Inc.
 



 

--------------------------------------------------------------------------------


 
 
SUBORDINATION AGREEMENT
 
Loan No 12030954-10000-
(Continued)
Page  4  

 

--------------------------------------------------------------------------------

 
SIBONEY CORPORATION


By:
/s/ William D. Edwards    
By:
/s/ Rebecca Braddock    
William D. Edwards, President of
     
Rebecca Braddock, Secretary of
   
Siboney Learning Group, Inc.
     
Siboney Learning Group, Inc.
                CREDITOR:                        
X
           

 

--------------------------------------------------------------------------------
